 


114 HR 5165 IH: Medical Leave for Disabled Veterans Act
U.S. House of Representatives
2016-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5165 
IN THE HOUSE OF REPRESENTATIVES 
 
May 3, 2016 
Mr. Delaney (for himself, Ms. Bordallo, Ms. Clarke of New York, Mr. Connolly, Mr. Conyers, Mr. DeFazio, Mr. DeSaulnier, Ms. Edwards, Mr. Garamendi, Mr. Gibson, Mr. Grayson, Mr. Grijalva, Mr. Hastings, Mr. Honda, Mr. Jones, Mr. Keating, Mr. Larson of Connecticut, Mrs. Lawrence, Ms. Lee, Mr. McDermott, Mr. McGovern, Ms. Moore, Mrs. Napolitano, Ms. Norton, Mr. O’Rourke, Mr. Peterson, Ms. Pingree, Mr. Pocan, Mr. Rangel, Mr. Rush, Ms. Sinema, Mr. Takai, and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Oversight and Government Reform and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Family and Medical Leave Act of 1993 to provide a partial exemption to veterans from the eligibility requirements, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Medical Leave for Disabled Veterans Act. 2.Eligibility adjustment for veterans (a)Eligibility based on time in employmentSection 101(2) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(2)) is amended by adding at the end the following: 
 
(E)Veterans 
(i)Eligibility based on time in employmentNotwithstanding the eligibility requirements in paragraph (2)(A), an employee who is a veteran shall be deemed an eligible employee for purposes of leave described in clause (iii) if— (I)such employee has a service-connected disability (as defined in section 101 of title 38, United States Code) rated at between 30 and 50 percent by the Secretary of Veterans Affairs and such employee has been employed for at least 8 months by the employer with respect to whom leave is requested under section 102 and has at least 833 hours of service with such employer during the previous 8-month period; 
(II)such employee has a service-connected disability rated at 60 percent or higher by the Secretary of Veterans Affairs and such employee has been employed for at least 6 months by the employer with respect to whom leave is requested under section 102 and has at least 625 hours of service with such employer during the previous 6-month period; or (III)such employee— 
(aa)is not covered under subclause (I) or (II); (bb)retired from the Armed Forces under chapter 61 of title 10, United States Code, by reason of a service-connected disability either— 
(AA)rated at between 30 and 50 percent under the standard schedule of rating disabilities in use by the Department of Veterans Affairs at the time of such retirement; or (BB)rated at 60 percent or higher under such schedule; and 
(cc)either— (AA)with respect to an individual covered under subitem (AA) of item (bb), has been employed for at least 8 months by the employer with respect to whom leave is requested under section 102 and has at least 833 hours of service with such employer during the previous 8-month period; or 
(BB)with respect to an individual covered under subitem (BB) of such item, has been employed for at least 6 months by the employer with respect to whom leave is requested under section 102 and has at least 625 hours of service with such employer during the previous 6-month period.  (ii)CertificationTo be eligible for the eligibility adjustment described in clause (i)— 
(I)an employee described in subclause (I) or (II) of such clause shall submit to the employer a certification from a Department of Veterans Affairs medical provider or from a non-Department of Veterans Affairs facility or medical provider through which the Secretary of Veterans Affairs has furnished hospital care or medical services to the employee under the laws administered by the Secretary; and (II)an employee described in subclause (III) of such clause shall submit to the employer a certification from the Secretary of Defense describing the retirement of the individual from the Armed Forces under chapter 61 of title 10, United States Code. 
(iii)Leave describedLeave described in this clause is leave under section 102(a)(1)(E) that— (I)an employee described in subclause (I) or (II) of clause (i) takes to receive hospital care or medical services for which the employee is eligible to receive pursuant to chapter 17 of title 38, United States Code, regardless of whether such hospital care or medical services is furnished by the Department of Veterans Affairs; or 
(II)an employee described in subclause (III) of such clause takes to receive hospital care or medical services relating to the service-connected disability described in item (bb) of such subclause.. (b)Entitlement to leaveSection 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(A)(1)) is amended by adding at the end the following new subparagraph:  
 
(F)In order to receive hospital care or medical services as a veteran for a service-connected disability, as described in section 101(2)(E)..   